325 F.2d 1010
117 U.S.App.D.C. 83
HILTON HOTELS CORPORATION et al., Appellants,v.Robert C. WEAVER, Administrator of the Housing and HomeFinance Agency, Appellee.
No. 17987.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 23, 1963.Decided Nov. 18, 1963.

Mr. Paul A. Porter, Washington, D.C., with whom Messrs. Milton V. Freeman and Melvin C. Garbow, Washington, D.C., were on the brief, for appellants.
Mr. David Epstein, Asst. U.S. Atty., with whom Mr. David C. Acheson, U.S. Atty., and Mr. Frank Q. Nebeker and Mrs. Ellen Lee Park, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Robert D. Devlin, Asst. U.S. Atty., also entered an appearance for appellee.
Before WASHINGTON, BASTIAN and WRIGHT, Circuit Judges.
PER CURIAM.


1
This case raises issues of fact and law virtually identical to those which were considered by the Court of Appeals for the Third Circuit in Pittsburgh Hotels Association, Inc. v. Urban Redevelopment Authority of Pittsburgh, 309 F.2d 186 (1962), cert. denied, 372 U.S. 916, 83 S. Ct. 730, 9 L. Ed. 2d 723 (1963).  The parties there were substantially the same as those now before us, though relief here is sought against a Federal official, and there was sought against private parties and state officials.  If the present appellants had obtained in the Third Circuit the relief they there sought, the controversy would have been effectively concluded.  We are satisfied that in the interests of comity and the orderly administration of justice1 we should not attempt to reexamine the matters considered and resolved by the Third Circuit, a court having authority equal to our own.  The order of the District Court, dismissing the complaint, will therefore be


2
Affirmed.



1
 We need not decide whether the principles of res judicata and collateral estoppel operate to prevent a plaintiff from raising issues against a defendant who was not a party in a previous litigation in which plaintiff unsuccessfully raised the same issues.  We decide only that where a prior decision against the plaintiff on the same issues he raises in the instant case would necessarily be frustrated or obstructed by a present decision in the plaintiff's favor this court will not interfere with the prior decision adverse to the plaintiff